         Case 1:20-cv-00706-DLC Document 136
                                         115 Filed 05/26/20
                                                   05/22/20 Page 1 of 1




   Steven A. Reed
   Partner
   +1.215.963.5603
   steven.reed@morganlewis.com




 May 22, 2020



                                            MEMO ENDORSED
 VIA ECF

 Honorable Denise L. Cote
 United States District Court
 Southern District of New York
 500 Pearl St.
 New York, NY 10007

 Re:   Federal Trade Commission, et al. v. Vyera Pharmaceuticals, LLC, et al., No. 1:20-cv-00706-DLC

 Dear Judge Cote:

 My law firm represents Vyera Pharmaceuticals, LLC and Phoenixus AG (together, the “Company
 Defendants”) in the above-captioned action. On behalf of the Company Defendants, we respectfully
 request permission to file redacted versions of the Memorandum of Law in Support of Motion to Dismiss
 (the “Dismissal Motion”) and the Memorandum of Law in Support of Defendants’ Joint Motion for a Stay
 of Discovery Pending Resolution of Motions to Dismiss (the “Stay Motion”). The information that the
 Company Defendants seek to redact in the Dismissal Motion and the Stay Motion is the same information
 that Your Honor approved for redaction in the Amended Complaint for Injunctive and Other Equitable
 Relief by Order dated April 15, 2020. See ECF No. 90.

 In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the requirements
 for electronic filing under seal, contemporaneously with this letter, the Company Defendants have
 publicly filed versions of the Dismissal Motion and the Stay Motion with the proposed redactions. On
 separate docket entries, the Company Defendants have filed under seal versions of the unredacted
 Dismissal Motion and Stay Motion with the proposed redactions highlighted. In these unredacted
 versions, Plaintiffs have also designated with red boxes the proposed redactions covering information
 that is also limited to outside counsel under Your Honor’s March 19, 2020 Order. See ECF No. 71.

 We appreciate the Court’s consideration of this request.

 Respectfully submitted,                          Granted.       5.26.2020.




Steven A. Reed




                                                       Morgan, Lewis & Bockius    LLP

                                                       1701 Market Street
                                                       Philadelphia, PA 19103             +1.215.963.5000
                                                       United States                      +1.215.963.5001
